CAMPBELL, District Judge.
This is a motion to suppress evidence.
The policeman who made the arrest and seizure was a peace officer of the state and had a right to cheek up the defendant’s records, if defendant was a permittee.
The place entered was a store, and the arresting officer had a right to enter. Dillon v. United States (C. C. A.). 279 F. 639; Lee Kwong Nom v. United States (C. C. A.) 20 F.(2d) 470.
Prom the affidavit in opposition, of the arresting officer, it appears that a crime was committed in his presence, and such being the case, an arrest and seizure were legally made. Lee Kwong Nom v. United States, supra; McBride v. United States (C. C. A.) 284 F. 416.
The motion to suppress is denied.